Case 2:18-cv-01372 Document 1 Filed 10/22/18 Page 1 of 5 PageID #: 1




                                                    2:18-cv-01372
Case 2:18-cv-01372 Document 1 Filed 10/22/18 Page 2 of 5 PageID #: 2
Case 2:18-cv-01372 Document 1 Filed 10/22/18 Page 3 of 5 PageID #: 3
Case 2:18-cv-01372 Document 1 Filed 10/22/18 Page 4 of 5 PageID #: 4
Case 2:18-cv-01372 Document 1 Filed 10/22/18 Page 5 of 5 PageID #: 5
                            Case 2:18-cv-01372 Document 1-1 Filed 10/22/18 Page 1 of 1 PageID #: 6
rs4.{     (R6.06/r7)                                                                    cIvIL                    COVER SHEET
provided by local rules ofcom. This form, approv€d by the Judrcral Conference of$a United States in September 1s74,                                                                 rs requrred for the use         ofdle Clerk ofcoun for lh.
purpos€ ofrn aling the civildocket sheet (SEE INSTRUCTI2IIS olt NErT PAGF-OFfHlS |ORM)

I. (a) PLAINTIFFS                                                                                                                                DEFENDANTS
               United States of America                                                                                                          The sum of $14,225.76 in United States Currency

    (b)        County ofResidence ofFirst Listed            Plaintiff                                                                          Counry ofResidence ofFirst Listed Defendant Kanawha
                                   (EXCEPT     IN    LI-S PUUNNFF CASES)                                                                                             (IN US PUIN|IFF CASES ONLY)
                                                                                                                                                NOTE:       IN LAND CONDEMNATION CASES, USE THE LoCATION OF
                                                                                                                                                            THE TRACT OF LAND INVOLVED


    (c)        Attofineys (I:im N@e, AMres. @.1Teleph@e N@b*)                                                                                    Arorieys ltf Kndn)




II. BASISOF JURISDICTIONrri"**'x'                                         none Rortr't')                                 Ill.    CITIZENSHIP OF PRJNCIPAL PARTIES et"c.on                                                           x    ino.e Bortort'tddt'f
                                                                                                                                          (rot   Dnersity   Lder      onlr)                                             an.tone      Bo   or Delen.la       )
Et        u.s. covemnent                O    3      Fede.al Qu.stim                                                                                                      r T        Df,T                                                       PTT          DEF
             Plantift                                 (U s Govehde,t Not a ParA)                                                Citiz.n ofTtlh          Stat             Ol         0l I          Inorpoated or kincipal Place                  O4          A4
                                                                                                                                                                                                    ofBusines In ahis St le

O   2 US        GoYetmdr                O    4      Di\e6ity                                                                    Citian        ofAnoth.rstae              O2          i       2   Incorporarcdardkiocip.l           Pl@             o 5 .,5
                                                      (ladtcate Citize8hip ofPa.tiet tr              lt   dt   lll)                                                                                 of   Baires    In Aroths Stde

                                                                                                                                Citian        or Subjer   ofa            a|l         O 3         Forcis! Narion                                    ct   6 06
IV. NATURE               OF SUIT rpr*" ""             ",r" ino,"      a",                                                                                                            Click here for: Nature ofsuit Code
               CO:!_TRACT                                                   T(                                                                                                                                     r}TIITR ST\TI TFS
                                            Pf,ISONAL INJURY                          PERSONAL TNJURY                           0i   625 DEs        R.l.r.d S.izrc             O   422   ApFal2E USC        156        O    375 Fabc     Clairc Acl
O   120   Mlrim                        O    310    Airpla*                       O    365    P6!@l lnjEy -                                    ofPropcrty 2l USC EEI            O   423   With&.*al                     O    376 Qui T@ (3 I USC
O   130   Mill6Acr                     O    315    Airplm     Prodt   l                      P.odtrrli           ility          O    690      OdB                                        28 USC 157                                3729(a))
O   140   N.goliable   tn$rdat                     Lifilily                      D    357    H.itn Crr./                                                                                                               O    4OO    Sla Ropponidncitl
O   150   R6or'6y of OY.rydllMt        O 320AM,lt Lib.l &                                    Ptrrrlr..rdic.l                                                                       PROPTRT\'RICHTS                     O    410    Antirr6l
          & Enfdc.llBr ofJud€xmt                                                             PcEoorl lDjcy                                                                     O   E20 CAn igha                        O    410    Bdks       d   Br*i,s
O l5l M.dt& A.l                        O    330    redrat   Erylo)'6'                        Itldud Lirbility                                                                  O   E30 Fardr
O 152 R.co!.ry of D.f.!h.d                         Li.bility                     O    366    tub.3os Pcrsdlrl                                                                  O   E35   Paral - Abbcriared            O    a60 D.port lim
                                       al   3rl0   Mdin.                                     l,'jury Product                                                                             Nry Dn€ Appli.atid            O    4?0 R ct.tc.r         ln08rd.rd
         (Exdud6 vet6as)               O    345    Mdtu. Prodri                              LLbitty                                                                           O   840   Tr.da.d.                                  Cmpt Org.dz.ionj
O   | 53 Reovsy ofovspsrffir                       L;birty                         PENSONAL PROPERTY                                                                               SO'IAI        SF,CI'RTTT'           O    rlEo   Ccttrlrer Crdir
          of   Va.@'5 B@fils           o    350    Molq v.hicl.                  O  370 Odt.r Fnd    O 710 F.n khor Sludsds                                                    o   86r HrA (r395fi)                    O    490 Cebl€6.t TV
O lfi Src*noldqs'       Suits          d    355    Moln v.hicl.                  O    371    Tnfi h lroding                                                                    O   862 Bla.t Luns (923)                .'   850 SecrnieJcommoditi.d
O   190   Olh6 Conrr{1                             Prl.hEt Liabiliry             O     oln.r P..!o.d
                                                                                      380                                       O    720      lrbo(/MrMacltHl                  o   861 Drwc/DI$,r (ao5k))
O   195   Corr.d Prodcr     Li.biliy   a, 360 Orhd         P.enal                      ftop.rty Ddr.g!                                                                         O   86,t SSID Tidc X1r'l                O    890 Othd Stdutdy            AcrioB
O   196   F@his.                                   Iryrv                         O 385 ProFny D.D.8c                            O    740      Rrilw.y   lrbd    Acl            O   865 RSI (405(g))                    O    E9l    Agricuttnl Ads
                                       at 362 PdgEl LjEy -                                   Pllin! Li.t hy                     O    75   I   rmly od Mcdi€l                                                           O    893    ENiromr.ml Mdtlrs
                                              Iredicd l'{rhrelie                                                                                                                                                       O    895    Fcdon      of   lnfo.n{ion
          RTAL PROPERT'I'                   CN]L RICHTS                           PRTSO\t:R Pl:                nTIO\S           O    790      0$6 kbor      LidssioD               fEDER{L T.{)(          ST'ITS
O   210 Land     Cmdmmnm               o 440 orhs ci\il Risnts                                                                  O    791 Emplortc         RaitqEnt             O   370   Tdcs ru.S. PLiltirf           O    8      ArbiEfion
O   220   Forcclonft                   O /t{l Volin€                             a,   .153   Ali.n Dct inc.                                   hcomc S.@ity Act                           G   D.fmder)                  O    899    Adninisndi!€ Proc.durc
O   230 Rcnt Lc.s. & EjeclDen          O 442 EEptq1mt                            O    510 Motions ro           vrelc                                                           O   E7l   IRS llird Pdly                            Ac/RcYiew or         ApFrt of
O   240 Tqts ro Lsd                    D    443    HMing/                                                                                                                                26 USC 7609                         fuocy Deision
O   245 Ton     ruEtLiabilily                      AcolMod.tioB                  O    530    Gacral                                                                                                                    O 950 Cctitutidrlity of
d 2t{     All OdE R.sl Prop..ty        O    445    Affi-      Diebilities - O 535 Daih P.tr ty                                                tMlltGR\' O\
                                                                                      Ott.r:                                    O    462 Naturalirrtior Applietion
                                       O 446       Atrr       Diebilities - O 540 Mmd.nB & OthB                                 O    465 Oficr l!@igEtion
                                                                            O 550 Civil Ridts
                                       O rl48 Education                          O    555 Prion Condnion
                                                                                 O    550 Civil D.Ein.. -




V, ORIGIN aa*- -x" tuore Bor onty)
El Orieinal  f,2 R€moved ftom                                    L..l     3      Remanded       from                     O4     Reinstated or             O     5 Transfened ftom                D6       Multidislrict              D 8 Mult,district
    Proceeding State Court                                                       Appellate      Court                           Reopened                          Another District                        Litisation -                        Litieation -
                                                                                                                                                                                                          Tm;sfer                          Direir File
                                             Cite the U.S. Civil Statute und€r\\fiichyou are filing (Iro                                      tu,.ir.jrr*di,tional atu,6 !dl6.li6itt,
                                             21 U.S.C. 881 a
VI. CAI]SE             OF ACTION             Brief description of cause
                                               Forfeiture or d                                   S
VII.      REQUESTED IN                       O       CHECK IF Tt S tS A CI-ASS                        ACTION                         DEMAN'D S                                               CHECK YES or y ifdemanded incomplaint:
          COMPLAINT:                                 LINDER RULE 23, F.RCV.P.                                                                                                                JURI        DEMAND: f Yes :tNo
vltt.          RELATED CASE(S)
               IF ANY                                                            JUDGE                                                                                             DOCKET         MIMB ER
DATE                                                                                  SIG:_ATURE OF ATTORNEI OF RECORD
1012u2014

    RECEIPT       }                .!\IOU\T                                                                                                                     JI]DCE                                    II{G     JfIDGE
